SCHOTTKY, J.
Defendant above named was charged with a violation of section 503 of the Vehicle Code, the information alleging that he did “take a motor vehicle not his own, to wit, the motor vehicle owned by Doyle Crane, without the consent of the said Doyle Crane and with intent to temporarily deprive the said Doyle Crane of the possession of said motor vehicle.” He was also charged with a prior conviction of a similar offense. He pleaded not guilty to the offense charged, but admitted the prior conviction. Following a trial, at which he was represented by the public defender, the jury returned a verdict of guilty. Judgment was pronounced and defendant has appealed from the judgment.
Upon appellant’s request that an attorney be appointed to represent him upon the appeal, the court appointed Mr. Douglas C. Busath of the Sacramento Bar. Mr. Busath has informed the court that after a thorough review of the record it is his opinion that appellant had a fair trial and there are no meritorious grounds of appeal.
However, we have made a careful study of the entire record and agree that the appeal is without any merit whatever. The evidence is overwhelming that appellant took an automobile belonging to Doyle Crane in the city of Ukiah and, without the owner’s permission, drove it to Clear Lake in Lake County where he was apprehended while in possession of the automobile. The record shows that appellant was ably defended; that he received a fair trial and that the evidence fully supports the judgment.
The judgment is affirmed.
Van Dyke, P. J., and Warne, J. pro tem.,* concurred.

Assigned by Chairman of Judicial Council.